       Case 2:18-cv-06123-SM-DMD Document 42 Filed 12/03/19 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

DERALD JOHNSON                        *
                                      *                CIVIL ACTION NO.: 18-6123 E(3)
      Plaintiff,                      *
                                      *                DISTRICT JUDGE:
VERSUS                                *                SUSIE MORGAN
                                      *
CITY OF SLIDELL                       *                MAGISTRATE JUDGE:
                                      *                DANA M. DOUGLAS
      Defendants.                     *
                                      *
* * * * * * * * * * * * * * * * * * * *

                                 PLAINTIFF’S WITNESS LIST

       NOW COMES, Plaintiff, Derald Johnson, through undersigned counsel, who submits the

following list of witnesses who may be called to testify at the time of trial:

1.     Derald Johnson -- Plaintiff’s employment, discrimination and damages
       27407 Sycamore Drive
       Lacombe, LA 70445

2.     Tyronne Clark -- Plaintiff’s employment and discrimination
       Senior Crew Chief, Public Operations Dept.
       City of Slidell
       2045 Second Street, Suite 202
       Slidell, Louisiana 70459

3.     Jason Reese -- Plaintiff’s employment and discrimination
       Senior Crew Chief, Public Works Division, Public Operations Dept.
       City of Slidell
       2045 Second Street, Suite 202
       Slidell, Louisiana 70459

4.     Rueben Castillo -- Plaintiff’s employment and discrimination
       Superintendent, Public Works Division, Public Operations Dept.
       City of Slidell
       2045 Second Street, Suite 202
       Slidell, Louisiana 70459


                                                  1
      Case 2:18-cv-06123-SM-DMD Document 42 Filed 12/03/19 Page 2 of 5




5.    Donnie Marshall -- Plaintiff’s employment and discrimination
      Assistant Director of Public Operations
      City of Slidell
      2045 Second Street, Suite 202
      Slidell, Louisiana 70459

6.    David Anderson, Jr. -- Plaintiff’s employment and discrimination
      Risk Manager
      City of Slidell
      2045 Second Street, Suite 202
      Slidell, Louisiana 70459

7.    Bryan Haggerty -- Plaintiff’s employment and discrimination
      City Attorney
      City of Slidell
      2045 Second Street, Suite 202
      Slidell, Louisiana 70459

8.    Gene Swann -- Plaintiff’s employment and discrimination
      (Retired – Director of Public Operations, City of Slidell)
      37522 Murray Road
      Pearl River, LA 70452

9.    Davia “Rene” Johnson Morgan -- Plaintiff’s employment and discrimination
      (Retired – Civil Service and Human Resource Director, City of Slidell)
      130 Jack Pine Lane
      Ponchatoula, LA 70454

10.   Julia Marcev -- Plaintiff’s employment and discrimination and workers’ compensation
      claim
      Risk Management
      City of Slidell
      Slidell, Louisiana 70459

11.   Maryann White -- Plaintiff’s employment and discrimination
      Civil Service Director
      City of Slidell
      2045 Second Street, Suite 202
      Slidell, Louisiana 70459




                                              2
      Case 2:18-cv-06123-SM-DMD Document 42 Filed 12/03/19 Page 3 of 5




12.   Kenyon Smith -- Plaintiff’s workers’ compensation claims and medical information
      Lotus Insurance Solutions
      P. O. Box 1723 (70470-1723)
      820 Lafitte Street, Ste. 102
      Mandeville, Louisiana 70448-7820

13.   Leroy Smith -- Plaintiff’s workers’ compensation claims, medical information
      Lotus Insurance Solutions
      P. O. Box 1723 (70470-1723)
      820 Lafitte Street, Ste. 102
      Mandeville, Louisiana 70448-7820

14.   Kevin Pierre -- Plaintiff’s workers’ compensation claims and medical information
      Claims Director
      Lotus Insurance Solutions
      1615 Poydras Street
      Suite 927
      New Orleans, Louisiana 70112

15.   Jerrald Risen -- Plaintiff’s employment and discrimination
      City of Slidell
      2045 Second Street, Suite 202
      Slidell, Louisiana 70459

16.   Ray Dupuy -- Plaintiff’s employment and discrimination
      City of Slidell
      2045 Second Street, Suite 202
      Slidell, Louisiana 70459

17.   Willie Ledet -- Plaintiff’s employment, and discrimination
      City of Slidell
      2045 Second Street, Suite 202
      Slidell, Louisiana 70459

18.   Dr. Natalia Hannan -- Defendants’ Choice of Physician—Plaintiff’s medical condition
      and workers compensation claims
      Pelican Urgent Care
      Pelican Physician Services, LLC
      2375 Gause Blvd. East
      Slidell, LA 70461-4142




                                             3
      Case 2:18-cv-06123-SM-DMD Document 42 Filed 12/03/19 Page 4 of 5




19.    Dr. Brian L. Fong -- Defendants’ Choice of Physician -- Plaintiff’s medical condition
       and workers compensation claims
       2965 Gause Boulevard East, Suite A
       Slidell, LA 70461

20.    Christopher Grow, PA-C -- Defendants’ Choice of Physician -- Plaintiff’s medical
       condition and workers compensation claims
       2965 Gause Boulevard East, Suite A
       Slidell, LA 70461

21.    Dr. Lori E. Summers -- Plaintiff’s medical condition and workers compensation claims
       Summers Neurosurgery, LLC
       1200 Derek Drive, #400
       Hammond, LA 70403
22.    Any witness necessary to identify or authenticate any exhibit

23.    Any witness identified in discovery

24.    Any physician(s) retained on defendant's behalf

25.    Any witness listed and/or called by any other party

26.    Any witness whose identity or the relevance of whose testimony becomes known through
       additional discovery

27.    Any witness needed for impeachment/rebuttal testimony

Discovery is ongoing, and Plaintiff, Derald Johnson, reserves his right to supplement
and/or amend this Witness List.

                                             Respectfully submitted,

                                             STAINES & EPPLING, LLC

                                             /s/ Julie Steed Kammer
                                             Anthony J. Staines (LA 12388)
                                             Julie Steed Kammer (LA 24656)
                                             3500 N. Causeway Blvd., Ste. 820
                                             Metairie, LA 70002
                                             Telephone: (504) 838-0019
                                             Facsimile: (504) 838-0043
                                             Email: tony@staines-eppling.com
                                             Email: julie@staines-eppling.com
                                             COUNSEL FOR PLAINTIFF, DERALD JOHNSON


                                                4
       Case 2:18-cv-06123-SM-DMD Document 42 Filed 12/03/19 Page 5 of 5




                                   CERTIFICATE OF SERVICE
       I hereby certify that on December 3, 2019 I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to the

below listed names. I further certify that I mailed the foregoing document and the notice of

electronic filing by first-class mail to the below listed non-CM/ECF participants.

                                                   /s/Julie Steed Kammer
                                             JULIE STEED KAMMER (24656)

bhaggerty@cityofslidell.org
Bryan D. Haggerty
City Attorney's Office (Slidell)
P.O. Box 828
Slidell LA 70459


labbott@csa-lawfirm.com
sreid@csa-lawfirm.com
Lawrence E. Abbott
Sarah P. Reid
Cotten, Schmidt & Abbott, LLP (New Orleans)
650 Poydras Street, Suite 1950
New Orleans LA 70130




                                                5
